Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rienzi, J.), rendered July 6, 1988, convicting him of criminal possession of a controlled substance in the second degree (four counts), criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the fourth degree, and criminal possession of a rifle without a permit, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not err when it refused to charge the jury on the defense of entrapment. The evidence discloses that the defendant was predisposed toward selling cocaine to an undercover police officer, and that the police did not induce the defendant’s conduct (see, Penal Law § 40.05; People v Alwadish, 67 NY2d 973, 974).
We also find that the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Brown, Kunzeman and Sullivan, JJ., concur.